EXHIBIT 10.1


EXECUTION VERSION




 
 
 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
Oaktree Capital I, L.P.
Dated as of May 17, 2018
 
 
 

--------------------------------------------------------------------------------

THE PARTNERSHIP UNITS OF OAKTREE CAPITAL I, L.P. HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE,
PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND
(II) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH
SUCH LAWS AND THIS LIMITED PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS AND
OTHER TRANSFEREES OF SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.









--------------------------------------------------------------------------------





Table of Contents
 
 
 
 
 
 
 
 
 
 
Page
 
 
ARTICLE I
 
DEFINITIONS
 
 
 
 
SECTION 1.01
 
Definitions
 
 
1
 
 
ARTICLE II
 
FORMATION, TERM, PURPOSE AND POWERS
 
 
 
 
SECTION 2.01
 
Formation
 
 
5
 
SECTION 2.02
 
Name
 
 
5
 
SECTION 2.03
 
Term
 
 
5
 
SECTION 2.04
 
Offices
 
 
5
 
SECTION 2.05
 
Agent for Service of Process
 
 
5
 
SECTION 2.06
 
Business Purpose
 
 
5
 
SECTION 2.07
 
Powers of the Partnership
 
 
5
 
SECTION 2.08
 
Partners; Admission of New Partners
 
 
5
 
SECTION 2.09
 
Withdrawal
 
 
5
 
 
ARTICLE III
 
MANAGEMENT
 
 
 
 
SECTION 3.01
 
General Partner
 
 
6
 
SECTION 3.02
 
Compensation
 
 
6
 
SECTION 3.03
 
Expenses
 
 
6
 
SECTION 3.04
 
Officers
 
 
6
 
SECTION 3.05
 
Authority of Partners
 
 
6
 
SECTION 3.06
 
Action by Written Consent or Ratification
 
 
7
 
 
ARTICLE IV
 
DISTRIBUTIONS
 
 
 
 
SECTION 4.01
 
Distributions
 
 
7
 
SECTION 4.02
 
Liquidation Distribution
 
 
7
 
SECTION 4.03
 
Limitations on Distribution
 
 
7
 
SECTION 4.04 Distributions on Preferred Units
 
 
 
 
 
 



i



--------------------------------------------------------------------------------




ARTICLE V
 
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
 
TAX ALLOCATIONS; TAX MATTERS
 
 
 
 
SECTION 5.01
 
Initial Capital Contributions
 
 
7
 
SECTION 5.02
 
No Additional Capital Contributions
 
 
7
 
SECTION 5.03
 
Capital Accounts
 
 
8
 
SECTION 5.04
 
Allocations of Profits and Losses
 
 
8
 
SECTION 5.05
 
Special Allocations
 
 
8
 
SECTION 5.06
 
Tax Allocations
 
 
9
 
SECTION 5.07
 
Tax Advances
 
 
9
 
SECTION 5.08
 
Tax Matters
 
 
9
 
SECTION 5.09
 
Other Allocation Provisions
 
 
10
 
SECTION 5.10
 
Election to be Treated as a Corporation
 
 
10
 
 
ARTICLE VI
 
BOOKS AND RECORDS; REPORTS
 
 
 
 
SECTION 6.01
 
Books and Records
 
 
10
 
 
ARTICLE VII
 
PARTNERSHIP UNITS
 
 
 
 
SECTION 7.01
 
Units
 
 
10
 
SECTION 7.02
 
Register
 
 
11
 
SECTION 7.03
 
Registered Partners
 
 
11
 
 
ARTICLE VIII
 
VESTING; FORFEITURE OF INTERESTS; ADMISSION OF
 
ADDITIONAL PARTNERS; TRANSFER RESTRICTIONS
 
 
 
 
SECTION 8.01
 
Units Subject to Vesting
 
 
11
 
SECTION 8.02
 
Forfeiture of Unvested Units upon Trigger Event
 
 
11
 
SECTION 8.03
 
Limited Partnership Transfers
 
 
11
 
SECTION 8.04
 
Mandatory Exchanges
 
 
12
 
SECTION 8.05
 
Further Restrictions
 
 
12
 
SECTION 8.06
 
Rights of Assignees
 
 
12
 
SECTION 8.07
 
Admissions, Withdrawals and Removals
 
 
12
 
SECTION 8.08
 
Admission of Assignees as Substitute Limited Partners
 
 
12
 
SECTION 8.09
 
Withdrawal and Removal of Limited Partners
 
 
13
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii



--------------------------------------------------------------------------------




ARTICLE IX
 
DISSOLUTION, LIQUIDATION AND TERMINATION
 
 
 
 
SECTION 9.01
 
No Dissolution
 
 
13
 
SECTION 9.02
 
Events Causing Dissolution
 
 
13
 
SECTION 9.03
 
Distribution upon Dissolution
 
 
14
 
SECTION 9.04
 
Time for Liquidation
 
 
14
 
SECTION 9.05
 
Termination
 
 
14
 
SECTION 9.06
 
Claims of the Partners
 
 
14
 
SECTION 9.07
 
Survival of Certain Provisions
 
 
14
 
 
ARTICLE X
 
LIABILITY AND INDEMNIFICATION
 
 
 
 
SECTION 10.01
 
Liability of Partners
 
 
14
 
SECTION 10.02
 
Indemnification
 
 
15
 
 
ARTICLE XI
 
MISCELLANEOUS
 
 
 
 
SECTION 11.01
 
Severability
 
 
16
 
SECTION 11.02
 
Notices
 
 
16
 
SECTION 11.03
 
Cumulative Remedies
 
 
17
 
SECTION 11.04
 
Binding Effect
 
 
17
 
SECTION 11.05
 
Interpretation
 
 
17
 
SECTION 11.06
 
Counterparts
 
 
17
 
SECTION 11.07
 
Further Assurances
 
 
17
 
SECTION 11.08
 
Entire Agreement
 
 
17
 
SECTION 11.09
 
Governing Law
 
 
17
 
SECTION 11.10
 
Arbitration of Disputes
 
 
17
 
SECTION 11.11
 
Expenses
 
 
18
 
SECTION 11.12
 
Amendments and Waivers
 
 
18
 
SECTION 11.13
 
No Third Party Beneficiaries
 
 
19
 
SECTION 11.14
 
Headings
 
 
19
 
SECTION 11.15
 
Construction
 
 
19
 
SECTION 11.16
 
Power of Attorney
 
 
19
 
SECTION 11.17
 
Partnership Status
 
 
20
 

 
EXHIBITS
Exhibit 1 - UNIT DESIGNATION WITH RESPECT TO THE SERIES A PREFERRED MIRROR UNITS




iii



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
OAKTREE CAPITAL I, L.P.
This SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of Oaktree
Capital I, L.P. (the “Partnership”) is made as of the 17th day of May, 2018, by
and among OCM Holdings I, LLC, a limited liability company formed under the laws
of the State of Delaware, as general partner, and the Limited Partners (as
defined herein) of the Partnership.
WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Del. C. Section 17-101, et
seq., as it may be amended from time to time (the “Act”), by the filing of a
Certificate of Limited Partnership (the “Certificate”) with the Office of the
Secretary of State of the State of Delaware and the execution of the Limited
Partnership Agreement of the Partnership dated as of May 11, 2007 (the “Original
Agreement”);
WHEREAS, the parties amended and restated the Original Agreement to permit the
admission of the Limited Partners to the Partnership on May 25, 2007 (the
“Amended and Restated Agreement”);
WHEREAS, pursuant to Section 7.01 of the Amended and Restated Agreement, as of
December 2, 2014, the General Partner established a new Class of Units
designated as the EVU Back-to-Back Units, with such designations, preferences,
rights, powers and duties as are set forth in the Unit Designation and Grant
Agreement, dated as of December 2, 2014, with respect to the EVU Back-to-Back
Units (the “EVU Back-to-Back Unit Designation”);
WHEREAS, Section 7.01 of the Amended and Restated Agreement provides that the
General Partner may establish, from time to time, other Classes, one or more
series of any such Classes, or other Partnership securities with such
designations, preferences, rights, powers and duties (which may be senior to
existing Classes and series of Units), as shall be determined by the General
Partner;
WHEREAS, Section 11.12 of the Amended and Restated Agreement provides that the
General Partner may, without the written consent of any Limited Partner or any
other Person, amend, supplement, waive or modify any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect, among other things, any
amendment, supplement, waiver or modification that the General Partner
determines to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of equity interests in the
Partnership; and
WHEREAS, pursuant to the aforementioned sections of the Amended and Restated
Agreement, the General Partner desires to establish a new class of interests in
the Partnership to be named the Series A Preferred Mirror Units, with such
designations, preferences, rights, powers and duties as are set forth in the
Unit Designation with respect to the Series A Preferred Mirror Units attached
hereto as Exhibit 1, and, in connection therewith, desires to further amend and
restate the Amended and Restated Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Amended and Restated Agreement in its entirety to read as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Act” has the meaning set forth in the preamble of this Agreement.


1

--------------------------------------------------------------------------------




“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to
such balance such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, determined pursuant to Regulations Sections
1.704-2(g) and 1.704-2(i)(5), any amounts such Partner is obligated to restore
pursuant to any provision of this Agreement or by applicable law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
“Agreement” means this Second Amended and Restated Limited Partnership Agreement
of the Partnership, and, where the context so requires, any Unit Designation, as
each may be amended, supplemented or restated from time to time.
“Assignee” has the meaning set forth in Section 8.06.
“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in Los Angeles, California or New York, New York (taking
into account (a) the nondeductibility of expenses subject to the limitation
described in Section 67(a) of the Code and (b) the character (e.g., long-term or
short-term capital gain or ordinary or exempt income) of the applicable income).
For the avoidance of doubt, the Assumed Tax Rate will be the same for all
Partners.
“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.
“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.
“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in United States Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), except as otherwise provided herein, as of:
(a) the date of the acquisition of any additional Partnership Interest by any
new or existing Partner in exchange for more than a de minimis Capital
Contribution; (b) the date of the distribution of more than a de minimis amount
of Partnership assets to a Partner; (c) the date a Partnership Interest is
relinquished to the Partnership; or (d) any other date specified in the United
States Treasury Regulations; provided however that adjustments pursuant to
clauses (a), (b) (c) and (d) above shall be made only if such adjustments are
deemed necessary or appropriate by the General Partner to reflect the relative
economic interests of the Partners. In the case of any asset that has a Carrying
Value that differs from its adjusted tax basis, Carrying Value shall be adjusted
by the amount of depreciation calculated for purposes of the definition of “Net
Income (Loss)” rather than the amount of depreciation determined for U.S.
federal income tax purposes, and depreciation shall be calculated by reference
to Carrying Value rather than tax basis once Carrying Value differs from tax
basis.
“Certificate” has the meaning set forth in the preamble of this Agreement.
“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


2

--------------------------------------------------------------------------------




“Common Units” means any class or series of Units issued without a preference or
priority over the holders of any other Units in: (a) the right to share profits
or losses or items thereof; (b) the right to share in Partnership distributions;
or (c) rights upon dissolution or liquidation of the Partnership.
“Contingencies” has the meaning set forth in Section 9.03(a).
“Creditable Foreign Tax” means a foreign tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A foreign
tax is a creditable foreign tax for these purposes without regard to whether a
partner receiving an allocation of such foreign tax elects to claim a credit for
such amount.
“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.
“Dissolution Event” has the meaning set forth in Section 9.02 of this Agreement.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, supplemented or restated from time to time, and any successor to such
statute, and the rules and regulations promulgated thereunder.
“Exchange Agreement” means one or more exchange agreements providing for the
exchange of Common Units and common units in other members of the Oaktree
Operating Group in accordance with the terms thereof.
“Exchange Transaction” means the distribution of Common Units by OCGH or other
holder thereof to an employee of the Oaktree Operating Group or any other person
pursuant to the terms of the partnership agreement of OCGH, the Exchange
Agreement or any other applicable document.
“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2007 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.
“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.
 
“General Partner” means OCM Holdings I, LLC, a limited liability company formed
under the laws of the State of Delaware or any successor general partner
admitted to the Partnership in accordance with the terms of this Agreement.
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
“Issuer” means Oaktree Capital Group, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.
“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership.
“Liquidation Agent” has the meaning set forth in Section 9.03 of this Agreement.
“Net Taxable Income” has the meaning set forth in Section 4.01(b).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).
“Oaktree Operating Group” means, collectively, the Partnership, Oaktree Capital
II, L.P., Oaktree Capital Management, L.P., Oaktree Investment Holdings, L.P.
and Oaktree AIF Investments, L.P., each a Delaware limited partnership, and
Oaktree Capital Management (Cayman), L.P., a Cayman Islands exempted limited
partnership, and any other direct or indirect subsidiary of the Issuer (whether
now existing or hereafter formed) that is designated as part of the Oaktree
Operating Group by the Board of Directors of the Issuer.


3

--------------------------------------------------------------------------------




“OCGH” means Oaktree Capital Group Holdings, L.P., a Delaware limited
partnership, and any successors thereto.
“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.
“Partnership” has the meaning set forth in the preamble of this Agreement.
 
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” has the meaning set forth in Section 5.08.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Preferred Units” means any class of Units that entitles the holders thereof to
a preference or priority over the holders of any Common Units in: (a) the right
to share profits or losses or items thereof; (b) the right to share in
Partnership distributions; or (c) rights upon dissolution or liquidation of the
Partnership.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.
“Similar Law” means any state, local, non-U.S. or other laws or regulations that
would cause the underlying assets of the Partnership to be treated as assets of
an investing entity by virtue of its investment (or any beneficial interest) in
the Partnership and thereby subject the Partnership, the General Partner or OCGH
(or other Persons responsible for the investment and operation of the
Partnership’s assets) to laws or regulations that are similar to the fiduciary
responsibility or prohibited transaction provisions contained in Title 1 of
ERISA or Section 4975 of the Code.
“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns or otherwise controls, directly or
indirectly, more than 50% of the voting shares or other similar interests of
such Person or holds a sole general partner interest or managing member or
similar interest in such Person; provided, that no investment fund or portfolio
company shall be a “Subsidiary” of the Partnership or any Subsidiary thereof.


4

--------------------------------------------------------------------------------




“Tax Advances” has the meaning set forth in Section 5.07.
“Tax Amount” has the meaning set forth in Section 4.01(b).
“Tax Distributions” has the meaning set forth in Section 4.01(b).
“Tax Matters Partner” has the meaning set forth in Section 5.08.
“Total Percentage Interest” means, with respect to any Partner and as of any
date of determination, (a) as to any Common Units, the product obtained by
multiplying (i) 100% less the percentage applicable to the Units referred to in
clause (b) of this definition by (ii) the quotient obtained by dividing the
number of Common Units (vested or unvested) then owned by such Partner by the
number of Common Units then owned by all Partners and (b) as to any other Units,
the percentage established for such Units by the General Partner as a part of
the Unit Designation of such Units.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security and any transfer that is part of an Exchange
Transaction.
“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Trigger Event” means an event or events designated by the General Partner at
the time of issuance of any Units subject to vesting upon the occurrence of
which any unvested Units subject to such Trigger Even shall be forfeited
pursuant to Section 8.02. For the avoidance of doubt, the General Partner may
designate as a Trigger Event for any particular Units the termination of the
employment of a Person with any member of the Oaktree Operating Group.
“Unit” means a unit issued by the Partnership and authorized in accordance with
this Agreement, which shall constitute interests in the Partnership as provided
in this Agreement and under the Act, entitling the holders thereof to the
relative rights, title and interests in the profits, losses, deductions and
credits of the Partnership at any particular time as set forth in this
Agreement, and any and all other benefits to which a holder thereof may be
entitled as a Partner as provided in this Agreement, together with the
obligations of such Partner to comply with all terms and provisions of this
Agreement.
“Unit Designation” means a written action or actions setting forth the
designations, preferences, rights, powers and duties of a class or series of
Units.
ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
SECTION 2.01 Formation. The Partnership was formed as a limited partnership
under the provisions of the Act by the filing on May 11, 2007 of the Certificate
as provided in the preamble of this Agreement and the execution of the Original
Agreement. If requested by the General Partner, the Limited Partners shall
promptly execute all certificates and other documents consistent with the terms
of this Agreement necessary for the General Partner to accomplish all filing,
recording, publishing and other acts as may be appropriate to comply with all
requirements for (a) the formation and operation of a limited partnership under
the laws of the State of Delaware, (b) if the General Partner deems it
advisable, the operation of the Partnership as a limited partnership, or
partnership in which the Limited Partners have limited liability, in all
jurisdictions where the Partnership proposes to operate and (c) all other
filings required to be made by the Partnership.
SECTION 2.02 Name. The name of the Partnership shall be, and the business of the
Partnership shall be conducted under the name of, Oaktree Capital I, L.P.
SECTION 2.03 Term. The term of the Partnership commenced on the date of the
filing of the Certificate, and the term shall continue until the dissolution of
the Partnership in accordance with Article IX. The existence of the Partnership
shall continue until cancellation of the Certificate in the manner required by
the Act.


5

--------------------------------------------------------------------------------




SECTION 2.04 Offices. The Partnership may have offices at such places either
within or outside the State of Delaware as the General Partner from time to time
may select.
SECTION 2.05 Agent for Service of Process. The Partnership’s registered agent
for service of process in the State of Delaware shall be as set forth in the
Certificate, as the same may be amended by the General Partner from time to
time.
SECTION 2.06 Business Purpose. The Partnership was formed for the object and
purpose of, and the nature and character of the business to be conducted by the
Partnership is, engaging in any lawful act or activity for which limited
partnerships may be formed under the Act.
SECTION 2.07 Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act including, without limitation, the
ownership and operation of the assets contributed to the Partnership by the
Partners, by any other Law or this Agreement, together with all powers
incidental thereto, so far as such powers are necessary or convenient to the
conduct, promotion or attainment of the purpose of the Partnership set forth in
Section 2.06.
SECTION 2.08 Partners; Admission of New Partners. Each of the Persons listed in
the books and records of the Partnership, as the same may be amended from time
to time in accordance with this Agreement, by virtue of the execution of this
Agreement, are admitted as Partners of the Partnership. The rights, duties and
liabilities of the Partners shall be as provided in the Act, except as is
otherwise expressly provided herein, and the Partners consent to the variation
of such rights, duties and liabilities as provided herein. A Person may be
admitted from time to time as a new Partner in accordance with Article VIII;
provided, however, that each new Partner shall execute and deliver to the
General Partner an appropriate supplement to this Agreement pursuant to which
the new Partner agrees to be bound by the terms and conditions of the Agreement,
as it may be amended from time to time.
 
SECTION 2.09 Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.07.
ARTICLE III
MANAGEMENT
SECTION 3.01 General Partner. (a) The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to officers
or to others to act on behalf of the Partnership.
(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership (which may be delegated to officers of the Partnership), including,
without limitation, the following powers:
(i) to develop and prepare a business plan each year;
(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;
(iii) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations;
(iv) to employ, retain, consult with and dismiss personnel;
(v) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;
(vi) to engage attorneys, consultants and accountants for the Partnership;


6

--------------------------------------------------------------------------------




(vii) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and
(viii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.
 
SECTION 3.02 Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.
SECTION 3.03 Expenses. The Partnership shall bear and/or reimburse the General
Partner for any expenses incurred by the General Partner in connection with
serving as the general partner of the Partnership.
SECTION 3.04 Officers. Subject to the direction and oversight of the General
Partner, the day-to-day administration of the business of the Partnership may be
carried out by employees and agents who may be designated as officers by the
General Partner, with titles as and to the extent authorized by the General
Partner. The officers of the Partnership shall have such titles and powers and
perform such duties as shall be determined from time to time by the General
Partner and otherwise as shall customarily pertain to such offices. Any number
of offices may be held by the same person. All employees, agents and officers
shall be subject to the supervision and direction of the General Partner and may
be removed from such office by the General Partner and the authority, duties or
responsibilities of any employee, agent or officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner. The General Partner shall not cease to be a
general partner of the Partnership as a result of the delegation of any duties
hereunder. No officer of the Partnership, in its capacity as such, shall be
considered a general partner of the Partnership by agreement, estoppel, as a
result of the performance of its duties hereunder or otherwise.
SECTION 3.05 Authority of Partners. No Limited Partner, in its capacity as such,
shall participate in or have any control over the business of the Partnership.
Except as expressly provided herein, the Units do not confer any rights upon the
Limited Partners to participate in the affairs of the Partnership described in
this Agreement. Except as expressly provided herein, the Limited Partners shall
have no right to vote on any matter involving the Partnership, including with
respect to any merger, consolidation, combination or conversion of the
Partnership. The conduct, control and management of the Partnership shall be
vested exclusively in the General Partner. In all matters relating to or arising
out of the conduct of the operation of the Partnership, the decision of the
General Partner shall be the decision of the Partnership. Except as required or
permitted by Law, or expressly provided in the ultimate sentence of this
Section 3.05 or by separate agreement with the Partnership, no Partner who is
not also a General Partner (and acting in such capacity) shall take any part in
the management or control of the operation or business of the Partnership in its
capacity as a Partner, nor shall any Partner who is not also a General Partner
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Partnership in his or its capacity as a Partner in any
respect or assume any obligation or responsibility of the Partnership or of any
other Partner. Notwithstanding the foregoing, the Partnership may employ one or
more Partners from time to time, and such Partners, in their capacity as
employees of the Partnership (and not, for clarity, in their capacity as Limited
Partners of the Partnership), may take part in the control and management of the
business of the Partnership to the extent such authority and power to act for or
on behalf of the Partnership has been delegated to them by the General Partner.
SECTION 3.06 Action by Written Consent or Ratification. Any action required or
permitted to be taken by the Partners pursuant to this Agreement shall be taken
if all Partners whose consent or ratification is required consent thereto or
provide a ratification in writing.
 
ARTICLE IV
DISTRIBUTIONS
SECTION 4.01 Distributions. Subject to Section 4.04 and any Unit Designation
related to any outstanding Units:
(a)    The General Partner, in its sole discretion, may authorize distributions
by the Partnership to the Partners, which distributions shall be made pro rata
in accordance with the Partners’ respective Total Percentage Interests.


7

--------------------------------------------------------------------------------




(b)     In addition to the foregoing clause (a), if the General Partner
reasonably determines that the taxable income of the Partnership for a Fiscal
Year will give rise to taxable income for the Partners (“Net Taxable Income”),
the General Partner shall cause the Partnership to distribute Available Cash in
respect of income tax liabilities (the “Tax Distributions”) pro rata in
accordance with the Partners’ respective Total Percentage Interest to the extent
that other distributions made by the Partnership for such year are otherwise
insufficient to cover such tax liabilities. The Tax Distributions payable with
respect to a period shall be computed based upon the General Partner’s estimate
of the allocable Net Taxable Income in accordance with Article V for such
period, multiplied by the Assumed Tax Rate (the “Tax Amount”). For purposes of
computing the Tax Amount, the effect of any benefit to a Partner under
Section 743(b) of the Code will be ignored. The partnership shall make
distributions under this Section 4.01 quarterly based on the expected, estimated
taxable income of the Partnership for the relevant quarter as reasonably
determined by the General Partner, and within 90 days after the end of the
Fiscal Year with respect to a Fiscal Year.
SECTION 4.02 Liquidation Distribution. Distributions made upon dissolution of
the Partnership shall be made as provided in Section 9.03.
SECTION 4.03 Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Section 17-607 of the Act or other applicable Law.
SECTION 4.04 Distributions on Preferred Units. No distributions shall be made
with respect to any Class or series of Preferred Units except as permitted under
the Unit Designation related to such Class or series of Preferred Units. For the
avoidance of doubt, and without limitation of the foregoing, no distributions
pursuant to this Section 4.01, including Tax Distributions, shall be made with
respect to any Class or series of Preferred Units (unless the applicable Unit
Designation expressly provides otherwise in a provision that explicitly refers
to Section 4.01).
ARTICLE V
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS
SECTION 5.01 Initial Capital Contributions. The Partners have made, on or prior
to the date hereof, Capital Contributions and have acquired the number of Units
as specified in the books and records of the Partnership.
SECTION 5.02 No Additional Capital Contributions. Except as otherwise provided
in this Article V, no Partner shall be required to make additional Capital
Contributions to the Partnership without the consent of such Partner or
permitted to make additional capital contributions to the Partnership without
the consent of the General Partner.
SECTION 5.03 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
SECTION 5.04 Allocations of Profits and Losses. Except as otherwise provided in
this Agreement (and subject to the Unit Designation with respect to any Units
then outstanding) Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in a manner such that the Capital Account of each Partner that holds
Common Units, after giving effect to the Special Allocations set forth in
Section 5.05 is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to


8

--------------------------------------------------------------------------------




Article IV if the Partnership were dissolved, its affairs wound up and its
assets sold for cash equal to their Carrying Value, all Partnership liabilities
were satisfied (limited with respect to each non-recourse liability to the
Carrying Value of the assets securing such liability) and the net assets of the
Partnership were distributed to the Partners pursuant to this Agreement, minus
(ii) such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, computed immediately prior to the hypothetical sale of
assets. The General Partner shall make such adjustments to Capital Accounts as
it determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a partner’s interest in the Partnership.
SECTION 5.05 Special Allocations. Notwithstanding any other provision in this
Article V, in respect of any Common Units held by a Partner:
(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners holding Common Units shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to their respective shares of
such net decrease during such year, determined pursuant to Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(f). This
Section 5.05(a) is intended to comply with the minimum gain chargeback
requirements in such Treasury Regulations Sections and shall be interpreted
consistently therewith; including that no chargeback shall be required to the
extent of the exceptions provided in Treasury Regulations Sections 1.704-2(f)
and 1.704-2(i)(4).
(b) Qualified Income Offset. If any Partner holding Common Units unexpectedly
receives any adjustments, allocations, or distributions described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the deficit balance in such Partner’s Adjusted
Capital Account Balance created by such adjustments, allocations or
distributions as promptly as possible; provided that an allocation pursuant to
this Section 5.05(b) shall be made only to the extent that a Partner would have
a deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.
(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.
(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f) Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the


9

--------------------------------------------------------------------------------




provisions of Temporary Treasury Regulations Section 1.704-1T(b)(4)(xi), and
shall be interpreted consistently therewith.
(g) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.
SECTION 5.06 Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that, in respect of any Common Units, in the case of any asset the Carrying
Value of which differs from its adjusted tax basis for U.S. federal income tax
purposes, income, gain, loss and deduction with respect to such asset shall be
allocated solely for income tax purposes in accordance with the principles of
Sections 704(b) and (c) of the Code (as determined by the General Partner and
permitted by the Code and Treasury Regulations) so as to take account of the
difference between Carrying Value and adjusted basis of such asset; provided,
further, that the Partnership shall use the traditional method (as such term is
defined in Treas. Reg. section 1.704-3(b)(1)) for all Section 704(c) and
“reverse Section 704(c)” allocations. The General Partner shall make such
adjustments to Capital Accounts as it determines in its sole discretion to be
appropriate to ensure allocations are made in accordance with a Partner’s
interest in the Partnership.
SECTION 5.07 Tax Advances. To the extent the General Partner reasonably believes
that the Partnership is required by law to withhold or to make tax payments on
behalf of or with respect to any Partner or the Partnership is subjected to tax
itself by reason of the status of any Partner (“Tax Advances”), the General
Partner may withhold such amounts and make such tax payments as so required. All
Tax Advances made on behalf of a Partner shall be repaid by reducing the amount
of the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. For all purposes of this Agreement such
Partner shall be treated as having received the amount of the distribution that
is equal to the Tax Advance.
SECTION 5.08 Tax Matters. For taxable periods ending on or before December 31,
2017, the General Partner shall be the initial “tax matters partner” within the
meaning of Section 6231(a)(7) of the Code prior to the amendment by the U.S.
Bipartisan Budget Act of 2015 (the “Tax Matters Partner”). For taxable periods
beginning on or after January 1, 2018, the General Partner shall appoint or act
as the “partnership representative” within the meaning of Section 6223(a) of the
Code (the “Partnership Representative”). The Partnership shall file as a
partnership for federal, state and local income tax purposes, except where
otherwise required by Law. All elections required or permitted to be made by the
Partnership, and all other tax decisions and determinations relating to federal,
state or local tax matters of the Partnership, shall be made by the Tax Matters
Partner or Partnership Representative, as applicable, in consultation with the
Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner or
Partnership Representative, as applicable. The Tax Matters Partner or
Partnership Representative, as applicable, shall keep the other Partners
reasonably informed as to any tax actions, examinations or proceedings relating
to the Partnership and shall submit to the other Partners, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Partnership. As soon as
reasonably practicable after the end of each Fiscal Year, the Partnership shall
send to each Partner a copy of U.S. Internal Revenue Service Schedule K-1, and
any comparable statements required by applicable state or local income tax Law,
with respect to such Fiscal Year. The Partnership also shall provide the
Partners with such other information as may be reasonably requested for purposes
of allowing the Partners (or the direct or indirect owners of the Partners) to
prepare and file their own tax returns.
SECTION 5.09 Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 5.03, 5.04 and 5.05 may be amended at any time
by the General Partner if necessary, in the opinion of tax counsel to the


10

--------------------------------------------------------------------------------




Partnership, to comply with such regulations, so long as any such amendment does
not materially change the relative economic interests of the Partners.
SECTION 5.10 Election to be Treated as a Corporation. Notwithstanding anything
to the contrary contained herein, if the General Partner determines in its sole
discretion that it is no longer in the best interests of the Partnership to
continue as a partnership for U.S. federal income tax purposes, the General
Partner may elect to treat the Partnership as an association or as a publicly
traded partnership taxable as a corporation for U.S. federal (and applicable
state) income tax purposes. In the event that the General Partner determines
that the Partnership should seek relief pursuant to Section 7704(e) of the Code
to preserve the status of the Partnership as a partnership for U.S. federal (and
applicable state) income tax purposes, the Partnership and each Partner shall
agree to adjustments required by the tax authorities, and the Partnership shall
pay such amounts as required by the tax authorities, to preserve the status of
the Partnership as a partnership.
 
ARTICLE VI
BOOKS AND RECORDS; REPORTS
SECTION 6.01 Books and Records. (a) At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP.
(b) Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:
(i) a copy of the Certificate and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney pursuant
to which the Certificate and this Agreement and all amendments thereto have been
executed; and
(ii) promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.
(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner determines in its sole discretion,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner believes is not in the best interests of the Partnership, could
damage the Partnership or its business or that the Partnership is required by
law or by agreement with any third party to keep confidential.
ARTICLE VII
PARTNERSHIP UNITS
SECTION 7.01 Units. Interests in the Partnership shall be represented by Units.
As of May 17, 2018, the Units are comprised of a single Class of Common Units, a
single class of Units designated as the EVU Back-to-Back Units and a single
Class of Preferred Units designated as the Series A Preferred Mirror Units. The
General Partner may establish, from time to time in accordance with such
procedures as the General Partner shall determine from time to time, other
Classes, one or more series of any such Classes, or other Partnership securities
with such designations, preferences, rights, powers and duties (which may be
senior to existing Classes and series of Units), as shall be determined by the
General Partner, including (i) the right to share in Profits and Losses or items
thereof; (ii) the right to share in Partnership distributions; (iii) the rights
upon dissolution and liquidation of the Partnership; (iv) whether, and the terms
and conditions upon which, the Partnership may or shall be required to redeem
the Units (including sinking fund provisions); (v) whether such Unit is issued
with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Unit will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Total Percentage Interest as
to such Units; and (viii) the right, if any, of the holder of each such Unit to
vote on Partnership matters, including matters relating to the relative
designations, preferences, rights, powers and duties of such Units. Except as
expressly provided in this Agreement to the contrary, any reference to “Units”
shall include all Classes that may be established in accordance with this
Agreement. All Units of a particular Class shall have identical rights in all


11

--------------------------------------------------------------------------------




respects as all other Units of such Class, except in each case as otherwise
specified in this Agreement or in a Unit Designation.
SECTION 7.02 Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner. Unless the General Partner shall determine otherwise, Units shall
be uncertificated and recorded in the books and records of the Partnership.
SECTION 7.03 Registered Partners. The Partnership shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Act or other applicable Law.
ARTICLE VIII
VESTING; FORFEITURE OF INTERESTS; ADMISSION OF
ADDITIONAL PARTNERS; TRANSFER RESTRICTIONS
SECTION 8.01 Units Subject to Vesting. (a) Subject to Section 8.02 or as
otherwise agreed to in writing between the General Partner and the applicable
Limited Partner and reflected in the books and records of the Partnership, the
General Partner may issue Common Units that are subject to vesting on a schedule
determined by the General Partner at the time such Common Units are issued and
reflected in the books and records of the Partnership. The General Partner shall
designate a Trigger Event with respect to each Unit issued that is subject to
vesting, which shall be set forth in the books and records of the Partnership.
All Common Units outstanding as of the date hereof are fully vested.
(b) In addition, the General Partner in its sole discretion may authorize the
earlier vesting of all or a portion of any unvested Common Units owned by any
one or more Limited Partners at any time and from time to time, and in such
event, such unvested Common Units shall vest and thereafter be vested Common
Units for all purposes of this Agreement. Any such determination in the General
Partner’s discretion in respect of unvested Common Units shall be final and
binding. Such determinations need not be uniform and may be made selectively
among Limited Partners, whether or not such Limited Partners are similarly
situated, and shall not constitute the breach of any duty hereunder or otherwise
existing at law, in equity or otherwise.
(c) Upon the vesting of any unvested Common Units in accordance with this
Section 8.01, the General Partner shall modify the books and records of the
Partnership to reflect such vesting.
SECTION 8.02 Forfeiture of Unvested Common Units upon Trigger Event. (a) Other
than as set forth in Section 8.01(b) and except as agreed otherwise between the
General Partner and the applicable Limited Partner and reflected in the books
and records of the Partnership, upon the occurrence of a Trigger Event any
unvested Common Units subject to such Trigger Event shall be immediately
forfeited without any consideration, and such Limited Partner shall cease to own
or have any rights with respect to such unvested Common Units.
 
(b) Upon the forfeiture of any unvested Common Units in accordance with this
Section 8.02, the General Partner shall modify the books and records of the
Partnership to reflect such forfeiture.
SECTION 8.03 Limited Partnership Transfers. No Limited Partner or Assignee
thereof may Transfer (other than as part of an Exchange Transaction) all or any
portion of its Units (or beneficial interest therein) without the prior consent
of the General Partner, which consent may be given or withheld, or made subject
to such conditions (including, without limitation, the receipt of such legal
opinions and other documents that the General Partner may require) as are
determined by the General Partner, in each case in the General Partner’s sole
discretion. Any such determination in the General Partner’s discretion in
respect of Units shall be final and binding. Such determinations need not be
uniform and may be made selectively among Limited Partners, whether or not such
Limited Partners are similarly situated, and shall not constitute the breach of
any duty hereunder or otherwise existing at law, in equity or otherwise. Any
purported Transfer of Units that is not in accordance with, or subsequently
violates, this Agreement shall be, to the fullest extent permitted by law, null
and void.


12

--------------------------------------------------------------------------------




SECTION 8.04 Mandatory Exchanges. The General Partner may, with the consent of
Partners whose Total Percentage Interests exceed 75% of the Total Percentage
Interests of all Partners in the aggregate, require all Limited Partners to
Transfer in an Exchange Transaction all Common Units held by them.
SECTION 8.05 Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:
(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(b) such Transfer would require the registration of such transferred Unit or of
any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the U.S. Securities Act of 1933,
as amended, or the U.S. Securities Exchange Act of 1934, as amended) or other
foreign securities laws or would constitute a non-exempt distribution pursuant
to applicable provincial or state securities laws;
(c) such Transfer would not cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or
(B) be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;
(d) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion.
SECTION 8.06 Rights of Assignees. Subject to Section 8.05, the transferee of any
permitted Transfer pursuant to this Article VIII will be an assignee only
(“Assignee”), and only will receive, to the extent transferred, the
distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Partner which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Partner, such other rights, and all obligations relating to, or
in connection with, such Interest remaining with the transferring Partner. The
transferring Partner will remain a Partner even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Partnership as a Partner pursuant to Section 8.08.
SECTION 8.07 Admissions, Withdrawals and Removals. (a) No Person may be admitted
to the Partnership as an additional General Partner or substitute General
Partner without the prior written consent or ratification of Partners whose
Total Percentage Interests exceed 50% of the Total Percentage Interests of all
Partners in the aggregate. A General Partner will not be entitled to Transfer
all of its Units or to withdraw from being a General Partner of the Partnership
unless another General Partner shall have been admitted hereunder (and not have
previously been removed or withdrawn).
(b) No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.09 hereof.
(c) Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Partner will cause the dissolution of
the Partnership. To the fullest extent permitted by law, any purported
admission, withdrawal or removal that is not in accordance with this Agreement
shall be null and void.
SECTION 8.08 Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:
(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;
(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this


13

--------------------------------------------------------------------------------




Agreement as a substitute Limited Partner) that are in a form satisfactory to
the General Partner (as determined in its sole discretion);
(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable laws; and
 
(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).
SECTION 8.09 Withdrawal and Removal of Limited Partners. If a Limited Partner
ceases to hold any Units, then such Limited Partner shall withdraw from the
Partnership and shall cease to be a Limited Partner and to have the power to
exercise any rights or powers of a Limited Partner.
ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
SECTION 9.01 No Dissolution. Except as required by the Act, Partnership shall
not be dissolved by the admission of additional Partners or withdrawal of
Partners in accordance with the terms of this Agreement. The Partnership may be
dissolved, liquidated wound up and terminated only pursuant to the provisions of
this Article IX, and the Partners hereby irrevocably waive any and all other
rights they may have to cause a dissolution of the Partnership or a sale or
partition of any or all of the Partnership assets.
SECTION 9.02 Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):
(a) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Act upon the finding by a court of competent jurisdiction
that the General Partner (i) is permanently incapable of performing its part of
this Agreement, (ii) has been guilty of conduct that is calculated to affect
prejudicially the carrying on of the business of the Partnership,
(iii) willfully or persistently commits a breach of this Agreement or
(iv) conducts itself in a manner relating to the Partnership or its business
such that it is not reasonably practicable for the other Partners to carry on
the business of the Partnership with the General Partner;
(b) any event which makes it unlawful for the business of the Partnership to be
carried on by the Partners;
(c) the written consent of all Partners;
(d) any other event not inconsistent with any provision hereof causing a
dissolution of the Partnership under the Act;
(e) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(f) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent to or ratify the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership, effective as of the event that caused the
General Partner to cease to be a general partner of the Partnership, within 90
days following the occurrence of any such event, which consent shall be deemed
(and if requested each Limited Partner shall provide a written consent or
ratification) to have been given for all Limited Partners if the holders of more
than 50% of the Units then outstanding agree in writing to so continue the
business of the Partnership.
SECTION 9.03 Distribution upon Dissolution. Upon dissolution, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is completed. Upon the winding up of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Partnership and shall, unless the General Partner determines otherwise,


14

--------------------------------------------------------------------------------




liquidate the assets of the Partnership as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:
(a) First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03;
(b) Second, to the holders of any Preferred Units then outstanding to the extent
so provided by, and in accordance with the terms of, the applicable Unit
Designation(s); and
(c) The balance, if any, to the Partners, pro rata to each of the Partners in
accordance with their Total Percentage Interests.
SECTION 9.04 Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.
SECTION 9.05 Termination. The Partnership shall terminate when all of the assets
of the Partnership, after payment of or due provision for all debts, liabilities
and obligations of the Partnership, shall have been distributed to the holders
of Units in the manner provided for in this Article IX, and the Certificate
shall have been cancelled in the manner required by the Act.
SECTION 9.06 Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise, except to the extent
required by the Act.
SECTION 9.07 Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination of the Partnership.
ARTICLE X
LIABILITY AND INDEMNIFICATION
SECTION 10.01 Liability of Partners. (a) No Limited Partner shall be liable for
any debt, obligation or liability of the Partnership or of any other Partner or
have any obligation to restore any deficit balance in its Capital Account solely
by reason of being a Partner of the Partnership, except to the extent required
by the Act.
(b) This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Partners (including without limitation, the General
Partner) hereto or on their respective Affiliates. Further, the Partners hereby
waive any and all fiduciary duties that, absent such waiver, may exist at or be
implied by Law or in equity, and in doing so, recognize, acknowledge and agree
that their duties and obligations to one another and to the Partnership are only
as expressly set forth in this Agreement and those required by the Act.
(c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they restrict or eliminate the duties and


15

--------------------------------------------------------------------------------




liabilities relating thereto of any Partner (including without limitation, the
General Partner) otherwise existing at law or in equity, are agreed by the
Partners to replace to that extent such other duties and liabilities of the
Partners relating thereto (including without limitation, the General Partner).
(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.
(e) Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, such General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another expressed standard, such General
Partner shall act under such express standard and shall not be subject to any
other or different standards.
SECTION 10.02 Indemnification. (a) To the fullest extent permitted by law, the
Partnership shall indemnify any person (and such person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person was the legal representative, is or was a Partner
(including without limitation, the General Partner) or a director, officer or
agent of a Partner (including without limitation, the General Partner) or the
Partnership or, while a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership, is or was serving
at the request of the Partnership as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company, nonprofit entity or other enterprise, for and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by such
person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder only to the extent such person’s
conduct constituted fraud, bad faith or willful misconduct. Notwithstanding the
preceding sentence, except as otherwise provided in Section 10.02(c), the
Partnership shall be required to indemnify a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.
(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to pay
expenses of a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.
(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within thirty (30) days after a written
claim therefor by any person described in Section 10.02(a) has been received by
the Partnership, such person may file proceedings to recover the unpaid amount
of such claim and, if successful in whole or in part, shall be entitled to be
paid the expense of prosecuting such claim. In any


16

--------------------------------------------------------------------------------




such action the Partnership shall have the burden of proving that such person is
not entitled to the requested indemnification or advancement of expenses under
applicable law.
 
(d) Insurance. To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.
(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of this Agreement, whether arising from acts or omissions to act
occurring before or after its adoption. The provisions of this Section 10.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 10.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 10.02 and
the relevant provisions of applicable law, if any, are in effect, and any
amendment, modification or repeal hereof shall not affect any rights or
obligations then existing with respect to any state of facts or any action, suit
or proceeding then or theretofore existing, or any action, suit or proceeding
thereafter brought or threatened based in whole or in part on any such state of
facts. If any provision of this Section 10.02 shall be found to be invalid or
limited in application by reason of any law or regulation, it shall not affect
the validity of the remaining provisions hereof. The rights of indemnification
provided in this Section 10.02 shall neither be exclusive of, nor be deemed in
limitation of, any rights to which any person may otherwise be or become
entitled or permitted by contract, this Partnership Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to
Section 10.02(a) shall be made to the fullest extent permitted by law.
For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.
This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).
ARTICLE XI
MISCELLANEOUS
SECTION 11.01 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
SECTION 11.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 11.02):
(a) If to the Partnership, to:
Oaktree Capital I, L.P.


17

--------------------------------------------------------------------------------




333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com
(b) If to any Partner, to:
c/o OCM Holdings I, LLC
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com
(c) If to the General Partner, to:
OCM Holdings I, LLC
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Fax: (213) 830-8545
Electronic Mail: tmolz@oaktreecapital.com
SECTION 11.03 Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.
SECTION 11.04 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
 
SECTION 11.05 Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.
SECTION 11.06 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 11.06.
SECTION 11.07 Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
SECTION 11.08 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. For the avoidance of
doubt, notwithstanding any other provision of this Agreement (including the Unit
Designation with respect to the Series A Preferred Mirror Units), the amendment
and restatement as of the date hereof of this Agreement and the adoption of such
Unit Designation as of the date hereof shall not be interpreted to impair, amend
or supersede the terms of the EVU Back-to-Back Units Designation.
SECTION 11.09 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, provided that the
enforceability of Section 11.10 shall be governed by the Federal Arbitration
Act, 9 U.S.C. § 1 et seq., and not the laws of the State of Delaware.
SECTION 11.10 Arbitration of Disputes. Any and all disputes, claims or
controversies arising out of or relating to this Agreement, including any and
all disputes, claims or controversies arising out of or relating to (i) the


18

--------------------------------------------------------------------------------




Partnership, (ii) any Limited Partner’s rights and obligations hereunder,
(iii) the validity or scope of any provision of this Agreement, (iv) whether a
particular dispute, claim or controversy is subject to arbitration under this
Section 11.10 and (v) the power and authority of any arbitrator selected
hereunder, that are not resolved by mutual agreement shall be submitted to final
and binding arbitration before Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. A party
hereto may commence the arbitration process by filing a written demand for
arbitration with JAMS and delivering a copy of such demand to the other party or
parties to the arbitration in accordance with the notice procedures set forth in
Section 3.1. The arbitration shall take place in Wilmington, Delaware, and shall
be conducted in accordance with the provisions of JAMS Streamlined Arbitration
Rules and Procedures in effect at the time of filing of the demand for
arbitration. The parties to the arbitration shall cooperate with JAMS and with
each other in selecting an arbitrator from JAMS’ panel of neutrals and in
scheduling the arbitration proceedings. The arbitrator selected shall be neutral
and a former Delaware chancery court judge or, if such judge is not available, a
former U.S. federal judge with experience in adjudicating matters under the law
of the State of Delaware; provided, that if no such person is both willing and
able to undertake such a role, the parties to the arbitration shall cooperate
with each other and JAMS in good faith to select such other person as may be
available from a JAMS’ panel of neutrals with experience in adjudicating matters
under the law of the State of Delaware. The parties to the arbitration shall
participate in the arbitration in good faith. Each party to the arbitration
shall pay those costs, if any, of arbitration that it must pay to cause this
Section 11.10 to be enforceable, and all other costs of arbitration shall be
shared equally between the parties to the arbitration.
 
No party to an arbitration shall be entitled to undertake discovery in the
arbitration; provided, that, if discovery is required by applicable law,
discovery shall not exceed (i) one witness deposition plus the depositions of
any expert designated by the other party or parties, (ii) two interrogatories,
(iii) ten document requests and (iv) ten requests for admissions; provided,
further, that additional discovery may be permitted to the extent such
additional discovery is required by applicable law for this Section 11.10 to be
enforceable. The arbitrator shall have no power to modify any of the provisions
of this Agreement, to make an award or impose a remedy that, in each case, is
not available to the Delaware chancery court or to make an award or impose a
remedy that was not requested by a party to the dispute, and the jurisdiction of
the arbitrator is limited accordingly. To the extent permitted by law, the
arbitrator shall have the power to order injunctive relief, and shall
expeditiously act on any petition for such relief.
The provisions of this Section 11.10 may be enforced by any court of competent
jurisdiction, and, to the extent permitted by law, the party seeking enforcement
shall be entitled to an award of all costs, fees and expenses, including
attorneys’ fees, to be paid by the party against whom enforcement is ordered.
Notwithstanding any provision of this Agreement to the contrary, any party to an
arbitration pursuant to this Section 11.10 shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any violation of the provisions of this Agreement pending a final
determination on the merits by the arbitrator, and each party hereby consents
that such a restraining order or injunction may be granted without the necessity
of posting any bond.
The details of any arbitration pursuant to this Section 11.10, including the
existence and/or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided, that such party may make such disclosures as are required
by applicable law or legal process; provided, further, that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives who reasonably need to know the disclosed information in
connection with any arbitration pursuant to this Section 11.10 and who are
obligated to keep such information confidential to the same extent as such
party. If a party to an arbitration receives a subpoena or other request for
information from a third party that seeks disclosure of any information that is
required to be kept confidential pursuant to the prior sentence, or otherwise
believes that it, he or she may be required to disclose any such information,
such party shall (i) promptly notify the other party to the arbitration and
(ii) reasonably cooperate with such other party in taking any legal or otherwise
appropriate actions, including the seeking of a protective order, to prevent the
disclosure, or otherwise protect the confidentiality, of such information.
For the avoidance of doubt, (i) any arbitration pursuant to this Section 11.10
shall not include any disputes, claims or controversies that do not arise out of
or relate to this Agreement, and (ii) any arbitration pursuant to this
Section 11.10 of disputes, claims or controversies arising out of or relating to
this Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
parties to this Agreement that do not arise out of or relate to this Agreement.


19

--------------------------------------------------------------------------------




SECTION 11.11 Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.
SECTION 11.12 Amendments and Waivers. (a) Subject to the terms of any Unit
Designation then in effect, this Agreement (including the Exhibits hereto) may
be amended, supplemented, waived or modified by the written consent of the
General Partner; provided that any amendment that would have a material adverse
effect on the rights or preferences of any Class of Units in relation to other
Classes of Units must be approved by the holders of not less than a majority of
the Total Percentage Interests of the Class affected; provided further, that the
General Partner may, without the written consent of any Limited Partner or any
other Person, amend, supplement, waive or modify any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect: (i) any amendment,
supplement, waiver or modification that the General Partner determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of equity interests in the Partnership; (ii) the
admission, substitution, withdrawal or removal of Partners in accordance with
this Agreement; (iii) a change in the name of the Partnership, the location of
the principal place of business of the Partnership, the registered agent of the
Partnership or the registered office of the Partnership; (iv) any amendment,
supplement, waiver or modification that the General Partner determines in its
sole discretion to be necessary or appropriate to address changes in U.S.
federal income tax regulations, legislation or interpretation; (v) a change in
the Fiscal Year or taxable year of the Partnership and any other changes that
the General Partner determines to be necessary or appropriate as a result of a
change in the Fiscal Year or taxable year of the Partnership including a change
in the dates on which distributions are to be made by the Partnership.
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.
(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, (iii) the allocation of items of income, gains,
deductions and losses required by the final regulations similar to Proposed
Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other
related amendments.
(d) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.
 
SECTION 11.13 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
(other than pursuant to Section 10.02 hereof).
SECTION 11.14 Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
SECTION 11.15 Construction. Each party hereto acknowledges and agrees it has had
the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted


20

--------------------------------------------------------------------------------




by law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.
SECTION 11.16 Power of Attorney. Each Limited Partner, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the General Partner as its
true and lawful agent and attorney in fact, with full power of substitution and
full power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of limited partnership of the Partnership and all amendments thereto
required or permitted by law or the provisions of this Agreement; (c) all
certificates and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement (including the provisions of Section 8.04)
and Law or to permit the Partnership to become or to continue as a limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (d) all
instruments that the General Partner deems appropriate to reflect a change or
modification of this Agreement or the Partnership in accordance with this
Agreement, including, without limitation, the admission of additional Limited
Partners or substituted Limited Partners pursuant to the provisions of this
Agreement; (e) all conveyances and other instruments or papers deemed advisable
by the General Partner to effect the liquidation and termination of the
Partnership; and (f) all fictitious or assumed name certificates required or
permitted (in light of the Partnership’s activities) to be filed on behalf of
the Partnership.
SECTION 11.17 Partnership Status. The parties intend to treat the Partnership as
a partnership for U.S. federal income tax purposes.




21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.
 
GENERAL PARTNER:
 
 
OCM HOLDINGS I, LLC
 
 
 
By:
 
   /s/ Todd Molz
 
 
 
 
Name:
 
Todd Molz
 
 
Title:
 
General Counsel &
Chief Administrative Officer
 
 
 
By:
 
   /s/ Richard Ting
 
 
 
 
Name:
 
Richard Ting
 
 
Title:
 
Managing Director &
Associate General Counsel

 
LIMITED PARTNERS:
 
 
OCM HOLDINGS I, LLC
 
 
 
By:
 
   /s/ Todd Molz
 
 
 
 
Name:
 
Todd Molz
 
 
Title:
 
General Counsel &
Chief Administrative Officer
 
 
 
By:
 
   /s/ Richard Ting
 
 
 
 
Name:
 
Richard Ting
 
 
Title:
 
Managing Director &
Associate General Counsel



OAKTREE CAPITAL GROUP HOLDINGS, L.P.
By: Oaktree Capital Group Holdings GP, LLC,
 
its general partner
 
 
 
 
 
 
By:
 
   /s/ Todd Molz
 
 
 
 
Name:
 
Todd Molz
 
 
Title:
 
General Counsel &
Chief Administrative Officer
 
 
 
By:
 
   /s/ Richard Ting
 
 
 
 
Name:
 
Richard Ting
 
 
Title:
 
Managing Director &
Associate General Counsel







--------------------------------------------------------------------------------




Exhibit 1


UNIT DESIGNATION WITH RESPECT TO THE SERIES A PREFERRED MIRROR UNITS








--------------------------------------------------------------------------------


EXECUTION VERSION




OAKTREE CAPITAL I, L.P.
UNIT DESIGNATION WITH RESPECT TO THE
SERIES A PREFERRED MIRROR UNITS
This Unit Designation (as it may be amended, supplemented or restated from time
to time, this “Unit Designation”), dated as of May 17, 2018, is made by Oaktree
Capital I, L.P. (the “Partnership”). Capitalized terms used but not defined in
this Unit Designation shall have the meanings ascribed to such terms in the
Second Amended and Restated Limited Partnership Agreement of the Partnership,
dated as of May 17, 2018 (as it may be amended, supplemented or restated from
time to time, the “Partnership Agreement”).
WHEREAS, pursuant to Section 7.01 of the Partnership Agreement, OCM Holdings I,
LLC, a Delaware limited liability company, as the general partner of the
Partnership (the “General Partner”), has the authority to establish and issue,
from time to time in accordance with such procedures as the General Partner
shall determine from time to time, other Classes, one or more series of any such
Classes, or other Partnership securities with such designations, preferences,
rights, powers and duties (which may be senior to existing Classes and series of
Units), as shall be determined by the General Partner;
WHEREAS, pursuant to Section 11.12 of the Partnership Agreement the General
Partner may, without the written consent of any Limited Partner or any other
Person, amend, supplement, waive or modify any provision of the Partnership
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect among other
things, any amendment, supplement, waiver or modification that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of equity interest in
the Partnership; and
WHEREAS, pursuant to the aforementioned sections of the Partnership Agreement,
the General Partner determined it advisable and in the best interest of the
Partnership and its Limited Partners to designate the Series A Preferred Mirror
Units as a new class of Preferred Units and the terms of the Series A Preferred
Mirror Units, as set forth in this Unit Designation, have been duly approved in
accordance with the Partnership Agreement;
NOW, THEREFORE, the General Partner hereby approves and authorizes this Unit
Designation on the terms and conditions set forth herein.
ARTICLE I
DEFINITIONS
Section 1.1 Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Unit Designation.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Partnership Agreement.
“2011 Incentive Plan” means the 2011 Oaktree Capital Group, LLC Equity Incentive
Plan, as amended, restated, supplemented or otherwise modified from time to
time, and any successor or similar plan.
“Business Day” means any day that is not a Saturday, Sunday or other day in
which banking institutions in New York City are authorized or required by law to
close.


“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Change of Control Event” has the meaning set forth in the OCG Series A
Preferred Unit Designation.




1

--------------------------------------------------------------------------------




“Dissolution Event” means an event giving rise to the dissolution of the
Partnership in accordance with Section 9.02 of the Partnership Agreement.
“Dissolution Exception” has the meaning set forth in Section 2.8 of this Unit
Designation.
“Distribution Payment Date” means March 15, June 15, September 15 and
December 15 of each year, commencing with respect to the Series A Preferred
Mirror Units, on September 15, 2018.
“Distribution Period” means the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period with respect to the Series A Preferred Mirror Units
shall commence on and includes May 17, 2018.
 
“Gross Ordinary Income” means the Partnership’s gross income excluding any gross
income attributable to the sale or exchange of “capital assets” as defined in
Section 1221 of the Code. Allocations to Series A Mirror Holders of Gross
Ordinary Income shall consist of a proportionate share of each Partnership item
of Gross Ordinary Income for such Fiscal Year in accordance with each such
holder’s Total Percentage Interest with respect to such holder’s Series A
Preferred Mirror Units.
“Indemnified Person” means any Person who is entitled to indemnification by the
Partnership pursuant to Section 10.02 of the Partnership Agreement.
“Junior Units” means Common Units and any other equity securities that the
Partnership may issue after May 17, 2018 ranking, as to payment of
distributions, junior to the Series A Preferred Mirror Units.
“Oaktree I Permitted Distribution” means each of the following: (A)
distributions of tax distribution amounts in accordance with the terms of the
Partnership Agreement as in effect on May 17, 2018, (B) the net share settlement
of equity-based awards granted under the 2011 Equity Incentive Plan, as amended
or restated (or any successor or similar plan) in order to satisfy associated
tax obligations (C) exchanges of common units of OCG and/or its subsidiaries in
connection with the exchange of units of OCGH for OCG’s common units or units of
its subsidiaries under the Exchange Agreement, (D) purchases pursuant to put or
call arrangements with current or former Senior Executives, employees or service
partners entered into in good faith in connection with the provision of personal
services, (E) distributions of incentive compensation to current or former
Senior Executives, employees or service partners in respect of their “points”
interests in OCG’s subsidiaries, (F) distributions, directly or indirectly, to
OCG, its subsidiaries or OCGH to enable OCG, its subsidiaries or OCGH to pay
expenses or satisfy other obligations (other than obligations in respect of
distributions or purchases of junior securities that would not otherwise be
Permitted Distributions), (G) redemptions of common units pursuant to provisions
of the OCG Operating Agreement as in effect on May 17, 2018, (H) purchases in
connection with the settlement of a bona fide forward purchase or accelerated
unit repurchase arrangement with a third party financial institution that is
entered into before the start of the applicable Distribution Period, (I)
payments made on redemption or conversion of convertible notes or convertible
preferred equity or the entry into or settlement of call options, bond hedges
and/or warrants to hedge OCG’s exposure in connection with the issuance of the
convertible notes or convertible preferred equity, (J) distributions paid in, or
exchanges of Junior Units or OCGH units for, Junior Units or options, warrants
or rights to subscribe for or purchase Junior Units or distributions or
purchases paid, directly or indirectly, with proceeds from the substantially
concurrent sale of Junior Units and (K) distributions, directly or indirectly,
to OCGH or its successor to enable it to (1) make distributions in respect of
any outstanding OCGH equity value units, and (2) purchase any OCGH units into
which the equity value units have been recapitalized pursuant to any put right
exercised by the holder of such units.
“Oaktree Operating Group” means, for the purpose of this Unit Designation,
collectively, (a) as of May 17, 2018, Oaktree Capital I, L.P., Oaktree Capital
II, L.P., Oaktree Capital Management, L.P., Oaktree Investment Holdings, L.P.
and Oaktree AIF Investments, L.P., each a Delaware limited partnership, and
Oaktree Capital Management (Cayman), L.P., a Cayman Islands exempted limited
partnership, and (b) any other subsidiary of OCG (whether now existing or
hereafter formed) that is designated from time to time as part of the Oaktree
Operating Group by the board of directors of OCG and that either (i) acts as or
Controls the general partners and investment advisers of the




--------------------------------------------------------------------------------




investment funds managed by OCG or its subsidiaries or (ii) holds interests in
other entities or investments generating income for OCG.
“OCG” means Oaktree Capital Group, LLC, a Delaware limited liability company, or
any successor thereto.
“OCG Operating Agreement” means the Fourth Amended and Restated Operating
Agreement of OCG, dated May 17, 2018, as it may be amended, supplemented or
restated from time to time.
“OCG Series A Preferred Units” means the 6.625% Series A Preferred Units of OCG
having the designations, rights, powers and preferences set forth in the OCG
Series A Preferred Unit Designation.
“OCG Series A Preferred Unit Designation” means the Series A Preferred Unit
designation of OCG, dated May 17, 2018, as it may be amended, supplemented or
restated from time to time.
“Parity Units” means any Partnership Units, including Preferred Units, that the
Partnership has authorized or issued or may authorize or issue, the terms of
which provide that such securities shall rank equally with the Series A
Preferred Mirror Units with respect to payment of distributions and distribution
of assets upon a Dissolution Event.
“Partnership Agreement” has the meaning set forth in the preamble.
“Permitted Reorganization” means the (i) voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s Subsidiaries or upon any
reorganization of the Partnership into another limited partnership pursuant to
provisions of this Agreement that allow the Partnership to convert, merge or
convey its assets to another entity with or without General Partner approval or
(ii) reorganization or other transaction in which a successor to the Partnership
issues equity securities to the Series A Mirror Holders that have rights, powers
and preferences that are substantially similar to the rights, powers and
preferences of the Series A Preferred Mirror Units pursuant to provisions of
this Agreement that allow the Partnership to do so without General Partner
approval.
“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
shares of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership.
“Rating Agency Event” has the meaning set forth in the OCG Series A Preferred
Unit Designation.
“Senior Executive” has the meaning set forth in the OCG Series A Preferred Unit
Designation.
“Series A Mirror Distribution Rate” means 6.625%.
“Series A Mirror Holder” means a holder of Series A Preferred Mirror Units.
“Series A Mirror Liquidation Preference” means $25.00 per Series A Preferred
Mirror Unit.
“Series A Mirror Liquidation Value” means the sum of the Series A Mirror
Liquidation Preference and declared and unpaid distributions, if any, to, but
excluding, the date of the Dissolution Event on the Series A Preferred Mirror
Units.
“Series A Mirror Record Date” means, with respect to any Distribution Payment
Date, the March 1, June 1, September 1 or December 1, as the case may be,
immediately preceding the relevant March 15, June 15, September 15 or
December 15 Distribution Payment Date, respectively. These Series A Mirror
Record Dates shall apply regardless of whether a particular Series A Mirror
Record Date is a Business Day. The Series A Mirror Record Dates shall constitute
Record Dates with respect to the Series A Preferred Mirror Units for the purpose
of distributions on the Series A Preferred Mirror Units.




--------------------------------------------------------------------------------




“Series A Preferred Mirror Unit” means a Preferred Unit designated as a 6.625%
Series A Preferred Mirror Unit having the designations, rights, powers and
preferences set forth in this Unit Designation.
“Series A Tax Event” has the meaning set forth in the Series A Preferred Unit
Designation.
“Substantially All Merger” means a merger or consolidation of the Partnership
with or into another Person that would, in one or a series of related
transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the
Partnership taken as a whole to a Person that is not a member of the Oaktree
Operating Group immediately prior to such transaction.
“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Partnership taken as a whole to
a Person that is not a member of the Oaktree Operating Group immediately prior
to such transaction.
 
“Unit Designation” has the meaning set forth in the preamble.
ARTICLE II
TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A
PREFERRED MIRROR UNITS
Section 2.1 Designation. The Series A Preferred Mirror Units are hereby
designated and created as a series of Preferred Units. Each Series A Preferred
Mirror Unit shall be identical in all respects to every other Series A Preferred
Mirror Unit. There is authorized for issuance an unlimited number of Series A
Preferred Mirror Units. As of any date of determination, the Total Percentage
Interest as to any Series A Mirror Holder in its capacity as such with respect
to Series A Preferred Mirror Units shall be 0% as such term applies to all
Limited Partners; provided, however, that when such term is used to only apply
to Series A Mirror Holders, “Total Percentage Interest” shall mean, with respect
to any holder of Series A Preferred Mirror Units in its capacity as such as of
any date, the ratio (expressed as a percentage) of the number of Series A
Preferred Mirror Units held by such holder on such date relative to the
aggregate number of Series A Preferred Mirror Units Outstanding as of such date.
The Capital Account balance of a Limited Partner with respect to each Series A
Preferred Mirror Unit held by such Limited Partner shall equal the Liquidation
Preference per Series A Preferred Mirror Unit as of the date such Series A
Preferred Mirror Unit is initially issued and shall be increased as set forth in
Section 2.6. The General Partner may cause the Partnership to, from time to
time, without notice to or consent of the Series A Mirror Holders or holders of
other Parity Units, issue additional Series A Preferred Mirror Units.
Section 2.2 Distributions.
(a) The Series A Mirror Holders shall be entitled to receive with respect to
each Series A Preferred Mirror Unit owned by such holder, when, as and if
declared by the General Partner, in its sole discretion out of funds legally
available therefor, non-cumulative quarterly cash distributions, on the
applicable Distribution Payment Date that corresponds to the Record Date for
which the General Partner has declared a distribution, if any, in an amount
equal to the product of (i) 25% and (ii) the rate per annum equal to the Series
A Mirror Distribution Rate (subject to Section 2.5 of this Unit Designation) and
(iii) the Series A Mirror Liquidation Preference. Such distributions shall be
non-cumulative. Distributions payable on the Series A Preferred Mirror Units for
any period less than a full Distribution Period shall be computed on the basis
of a 360-day year consisting of twelve 30-day months. Declared distributions
will be payable by the relevant Distribution Payment Date to Series A Mirror
Holders as they appear on the Partnership’s register at the close of business,
New York City time, on a Series A Mirror Record Date, provided that if the
Series A Mirror Record Date is not a Business Day, the declared distributions
will be payable by the relevant Distribution Payment Date to Series A Mirror
Holders as they appear on the Partnership’s register at the close of business,
New York City time, on the Business Day immediately preceding such Series A
Mirror Record Date.
(b) So long as any Series A Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) the Series A




--------------------------------------------------------------------------------




Preferred Mirror Units or (ii) the OCG Series A Preferred Units, then, in each
case for such then-current Distribution Period only, the Partnership may not
repurchase its Common Units or any Junior Units and may not declare or pay or
set apart payment for distributions on its Junior Units, other than, in each
case, any Oaktree I Permitted Distribution, or repurchases or distributions the
proceeds of which are used, directly or indirectly, to effect any Oaktree I
Permitted Distribution.
(c) The General Partner may, in its sole discretion, choose to pay distributions
on the Series A Preferred Mirror Units without the payment of any distributions
on any Junior Units.
(d) When distributions are not declared and paid (or duly provided for) on any
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates pertaining to the
Series A Preferred Mirror Units, on a distribution payment date falling within
the related Distribution Period) in full upon the Series A Preferred Mirror
Units or any Parity Units, all distributions declared upon the Series A
Preferred Mirror Units and all such Parity Units payable on such Distribution
Payment Date (or, in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates, on a distribution payment date
falling within the related Distribution Period) shall be declared pro rata so
that the respective amounts of such distributions shall bear the same ratio to
each other as all declared and unpaid distributions per Unit on the Series A
Preferred Mirror Units and all unpaid distributions, including any
accumulations, on all Parity Units payable on such Distribution Payment Date (or
in the case of Parity Units having distribution payment dates different from the
Distribution Payment Dates pertaining to the Series A Preferred Mirror Units, on
a distribution payment date falling within the related Distribution Period) bear
to each other.
(e) No distributions may be declared or paid or set apart for payment on any
Series A Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.
(f) Series A Mirror Holders shall not be entitled to any distributions, whether
payable in cash or property, other than as provided in this Unit Designation and
shall not be entitled to interest, or any sum in lieu of interest, in respect of
any distribution payment, including any such payment which is delayed or
foregone.
(g) The Partnership and Limited Partners intend that no portion of the
distributions paid to the Series A Mirror Holders pursuant to this Section 2.2
shall be treated as a “guaranteed payment” within the meaning of Section 707(c)
of the Code, and the Partnership and Series A Mirror Holders shall not take any
position inconsistent with such intention, except if there is a change in
applicable law or final determination by the Internal Revenue Service that is
inconsistent with such intention.
Section 2.3 Rank. The Series A Preferred Mirror Units shall rank, with respect
to payment of distributions and distribution of assets upon a Dissolution Event:
(a) junior to all of the Partnership’s existing and future indebtedness and any
equity securities, including Preferred Units, that the Partnership may authorize
or issue, the terms of which provide that such securities shall rank senior to
the Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event;
(b) equally to any Parity Units; and
(c) senior to any Junior Units.
Section 2.4 Optional Redemption.
(a) Notwithstanding anything to the contrary contained in this Unit Designation,
at any time or from time to time on or after June 15, 2023, subject to any
limitations that may be imposed by law, the Partnership may, in its sole
discretion, redeem the Series A Preferred Mirror Units, out of funds legally
available therefor, in whole or in part, at a redemption price equal to the
Liquidation Preference per Series A Preferred Mirror Unit plus an amount equal
to declared and unpaid distributions, if any, from the Distribution Payment Date
immediately preceding the redemption date to, but excluding, the redemption
date.




--------------------------------------------------------------------------------




(b) If OCG redeems the OCG Series A Preferred Units pursuant to (i) a Change of
Control Event then the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Preferred Mirror Units, in whole but not in
part, out of funds legally available therefor, at a redemption price equal to
$25.25 per Series A Preferred Mirror Unit plus an amount equal to the declared
and unpaid distributions on such Series A Preferred Mirror Units; (ii) a Series
A Tax Event then the Partnership may, in the General Partner’s sole discretion,
redeem the Series A Preferred Mirror Units, in whole but not in part, out of
funds legally available therefor, at a redemption price equal to $25.50 per
Series A Preferred Mirror Unit plus an amount equal to the declared and unpaid
distributions on such Series A Preferred Mirror Units; and (iii) a Rating Agency
Event then the Partnership may, in the General Partner’s sole discretion, redeem
the Series A Preferred Mirror Units, in whole but not in part, out of funds
legally available therefor, at a redemption price equal to $25.50 per Series A
Preferred Mirror Unit plus an amount equal to the declared and unpaid
distributions on such Series A Preferred Mirror Units.
(c) Without limiting clause (b) of this Section 2.4, if the Partnership shall
deposit, on or prior to any date fixed for redemption of Series A Preferred
Mirror Units, with any bank or trust company as a trust fund, or in an account
for the benefit of and/or Controlled by the General Partner or the Partnership,
a fund sufficient to redeem the Series A Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company (if applicable) to pay on and after the date fixed for redemption or
such earlier date as the General Partner may determine, to the respective Series
A Mirror Holders, the redemption price thereof, then from and after the date of
such deposit (although prior to the date fixed for redemption) such Series A
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of said Series A Preferred Mirror
Units to the holders thereof and from and after the date of such deposit said
Series A Preferred Mirror Units shall no longer be deemed to be outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series A Preferred Mirror Units, and shall have no rights with respect thereto
under this Unit Designation, the Partnership Agreement or otherwise, except only
the right to receive from said bank or trust company, or such account for the
benefit of and/or Controlled by the General Partner or the Partnership, on the
redemption date or such earlier date as the Partnership may determine, payment
of the redemption price of such Series A Preferred Mirror Units without
interest.
(d) The Series A Mirror Holders shall have no right to require redemption of any
Series A Preferred Mirror Units.
Section 2.5. Series A Mirror Distribution Rate. If the distribution rate per
annum on the OCG Series A Preferred Units issued by OCG shall increase pursuant
to Section 2.5 of the OCG Series A Preferred Unit Designation, then the Series A
Mirror Distribution Rate shall increase by the same amount beginning on the same
date as set forth in Article 2 of the OCG Series A Preferred Unit Designation.
Section 2.6 Allocations. Before giving effect to the allocations set forth in
Article V of the Partnership Agreement, Gross Ordinary Income for the Fiscal
Year shall be specially allocated pro rata to the holders of Series A Preferred
Mirror Units in accordance with each holder’s Total Percentage Interest with
respect to their Series A Preferred Mirror Units in an amount equal to the sum
of (i) the amount of cash distributed with respect to the Series A Preferred
Mirror Units pursuant to Section 2.2 of this Unit Designation during such Fiscal
Year and (ii) the excess, if any, of the amount of cash distributed with respect
to the Series A Preferred Mirror Units pursuant to Section 2.2 of this Unit
Designation in all prior Fiscal Years over the amount of Gross Ordinary Income
allocated to the Series A Mirror Holders pursuant to this Section 2.6 in all
prior Fiscal Years. To the extent there is insufficient Gross Ordinary Income
for a fiscal year to allocate to the Series A Mirror Holders pursuant to the
prior sentence and to the holders of any other Parity Units, Gross Ordinary
Income shall be allocated to the Series A Mirror Holders and holders of Parity
Units for such fiscal year on a pro rata basis based on the amount of
distributions paid in respect of the Series A Preferred Mirror Units and such
Parity Units, respectively in such fiscal year.
Section 2.7 Voting.
Notwithstanding any provision in the Partnership Agreement or the Act to the
contrary, and except as set forth in this Section 2.7, the Series A Preferred
Mirror Units shall not have any relative, participating, optional or other
voting, consent or approval rights or powers, and the vote, consent or approval
of the Series A Mirror Holders shall not be required for the taking of any
Partnership action or inaction.




--------------------------------------------------------------------------------




Section 2.8 Liquidation Rights.
(a) Upon any Dissolution Event, after payment or provision for the liabilities
of the Partnership (including the expenses of such Dissolution Event) and the
satisfaction of all claims ranking senior to the Series A Preferred Mirror Units
in accordance with Section 9.03 of the Partnership Agreement, the Series A
Mirror Holders shall be entitled to receive out of the assets of the Partnership
or proceeds thereof available for distribution to the Limited Partners, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the lesser of (x) the Series A Mirror Liquidation
Preference and (y) the positive balance in their Capital Accounts (to the extent
such positive balance is attributable to ownership of the Series A Preferred
Mirror Units and after taking into account allocations of Gross Ordinary Income
to the Series A Mirror Holders pursuant to Section 2.6 of this Unit Designation
for the taxable year in which the Dissolution Event occurs) pursuant to
Section 9.03 of the Partnership Agreement, pro rata based on the full respective
distributable amounts to which each Series A Mirror Holder is entitled pursuant
to this Section 2.8(a).
(b) Upon a Dissolution Event, after each Series A Mirror Holder receives a
payment equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series A Mirror Holders pursuant to Section 2.6 for the taxable year in which
the Dissolution Event occurs), such Series A Mirror Holder shall not be entitled
to any further participation in any distribution of assets by the Partnership.
 
(c) If the assets of the Partnership available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series A Mirror Holders and the holders of all other outstanding Parity
Units, if any, such assets shall be distributed to the Series A Mirror Holders
and the holders of such Parity Units pro rata, based on the full respective
distributable amounts to which each such Limited Partner is entitled pursuant to
this Section 2.8.
(d) Nothing in this Section 2.8 shall be understood to entitle the Series A
Mirror Holders to be paid any amount upon the occurrence of a Dissolution Event
until holders of any classes or series of Units ranking, as to the distribution
of assets upon a Dissolution Event, senior to the Series A Preferred Mirror
Units have been paid all amounts to which such classes or series of Units are
entitled.
(e) For the purposes of this Section 2.8, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Oaktree Operating Group is the
surviving Person or the Person formed by such transaction and has expressly
assumed all of the obligations under the Series A Preferred Mirror Units, (ii)
the sale or disposition of the Partnership (whether by merger, consolidation or
the sale of all or substantially all of its assets) if such sale or disposition
is not a Substantially All Merger or Substantially All Sale, (iii) the sale or
disposition of the Partnership should the Partnership not constitute a
“significant subsidiary” of OCG under Rule 1-02(w) of Regulation S-X promulgated
by the SEC, (iv) an event where the OCG Series A Preferred Units have been fully
redeemed pursuant to the terms of the OCG Operating Agreement or if proper
notice of redemption of the OCG Series A Preferred Units has been given and
funds sufficient to pay the redemption price for all of the OCG Series A
Preferred Units called for redemption have been set aside for payment pursuant
to the terms of the OCG Operating Agreement, (v) transactions where the assets
of the Partnership, in connection with its liquidation, dissolution or
winding-up, are immediately contributed to another member of the Oaktree
Operating Group that expressly assumes all the obligations under the Series A
Preferred Mirror Units, and (vi) with respect to the Partnership, a Permitted
Transfer or a Permitted Reorganization (any of (i) through (vi), a “Dissolution
Exception”).
(f) In the event that the Partnership liquidates, dissolves or winds up,
including a Dissolution Event, the Partnership shall not declare or pay or set
apart payment on its Junior Units unless the outstanding liquidation preference
on all outstanding Series A Preferred Mirror Units shall have been repaid via
redemption or otherwise. Notwithstanding the foregoing, no such limitation shall
apply to or upon (i) a Dissolution Exception or (ii) an event where the OCG
Series A Preferred Units have been fully redeemed pursuant to the terms of the
OCG LLC Agreement or if proper notice of redemption of the OCG Series A
Preferred Units has been given and funds sufficient to pay the redemption price
for all of the OCG Series A Preferred Units called for redemption have been set
aside by or on behalf of OCG for payment pursuant to the terms of the OCG
Operating Agreement.




--------------------------------------------------------------------------------




Section 2.9 No Duties to Series A Mirror Holders. Notwithstanding anything to
the contrary in the Partnership Agreement, to the fullest extent permitted by
law, neither the General Partner nor any other Indemnified Person shall have any
duties or liabilities to the Series A Mirror Holders.
Section 2.10 Amendments and Waivers. Notwithstanding the provisions of Section
11.12 of the Partnership Agreement, the provisions of this Article 2 may be
amended, supplemented, waived or modified by the action of the General Partner
without the consent of any other Limited Partner.
ARTICLE III
MISCELLANEOUS


Section 3.1 Conflicts. To the extent that any provision of this Unit Designation
conflicts or is inconsistent with the Partnership Agreement, the terms of this
Unit Designation shall control.
Section 3.2 Governing Law. This Unit Designation shall be governed by and
interpreted in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed entirely therein.
Section 3.3 Severability. If any provision of this Unit Designation is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Unit Designation to be duly
executed and delivered, all as of the date first set forth above.
 
 
 
 
 
 
 
 
OCM HOLDINGS I, LLC
 
 
 
By:
 
   /s/ Todd Molz
 
 
 
 
Name:
 
Todd Molz
 
 
Title:
 
General Counsel &
Chief Administrative Officer
 
 
 
By:
 
   /s/ Richard Ting
 
 
 
 
Name:
 
Richard Ting
 
 
Title:
 
Managing Director &
Associate General Counsel

 




































































[Signature Page to Mirror Interest Designation]


